Plaintiff in error was tried for murder in the first degree and convicted of manslaughter. He was sentenced to serve seven years in the state penitentiary and seeks relief from that judgment by writ of error.
Five grounds are urged for reversal but they all go to the exclusion or admissibility of proferred evidence.
The record has been examined and no reversible error is made to appear. The assignments go to matters largely in the discretion of the trial court and it is not made to appear that his discretion was abused. The evidence was ample to have supported a higher degree of homicide so the judgment is affirmed.
Affirmed.
TERRELL., C. J., BUFORD and CHAPMAN, J. J., concur.
BROWN, J., concurs in opinion and judgment.
Justices WHITFIELD and THOMAS Not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 898